DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
The following claim(s) is/are pending in this office action: 7-13, 21
The following claim(s) is/are amended: 7
The following claim(s) is/are new: -
The following claim(s) is/are cancelled: 1-6, 14-20
Claim(s) 7-13, 21 is/are rejected.


Response to Arguments
Applicant’s arguments filed in the amendment filed 3/28/2022, have been fully considered but are moot in view of new grounds of rejection. The reasons set forth below.


Applicant’s Invention as Claimed
Claim Rejections - 35 USC § 103
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 7-8, 10, 12-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over RFC 6550 (Winter et al., “RFC 6550: RPL: IPv6 Routing Protocol for Low-Power and Lossy Networks,” Internet Engineering Task Force, 3/2012.)  in view of Thubert (US Pub. 2017/0207967) and further in view of Agarwal (US Pub. 2013/0191688).
With respect to Claim 7, RFC 6550 teaches a system for establishing neighbor relationships in a computer network using an IPv6 routing protocol for low-power and lossy networks (“RPL network”), the system including: (pgs. 8-9; Low power and lossy networks have constrained nodes interconnected by lossy links that are unstable. RPL may disseminate IPv6 Neighbor Discovery information. See also Thubert, para. 33; IPv6. Para. 3, 16; RPL network.)
a first node included in the RPL network, wherein the first node is a non-root node, the first node having a first neighbor relationship with respect to a second node included in the RPL network, wherein the first neighbor relationship indicates a parent status of the first node and a child status of the second node (pgs. 15-16, Fig. 2; Node C is a neighbor to Node B, where C is the parent of B in Version N+1 of network. Root node is R1 so C is not a root. See also Thubert, Fig. 1, para. 16; diagram of nodes connecting to a root, where, e.g. T is parent to B, T is not the root R.)
and a second neighbor relationship with respect to a third node included in the RPL network, and the second neighbor relationship indicates a child status of the first node and a parent status of the third node, (pgs. 15-16, Fig. 2; Node C is a neighbor to Node A, where C is the child of A in Version N+1 of network. See also Thubert, Fig. 1, para. 16; diagram of nodes connecting to a root, where, e.g. T is child to V and X.)
a first neighbor-discovery multicast message indicated as not available for retransmission to an additional node in the RPL network (Multicast will be taught later. Section 6.4, pgs. 41-42; in storing mode a DAO is unicast to the parent. See also Agarwal, para. 29, 31; DAGs may allow for multiple parents.)
determining, based on the second table entry that describes the second neighbor relationship, that the third node has the parent status with respect to the first node; and (A table will be taught later. Pgs. 20-23, Sections 3.5-3.5.2; Each node has a rank, which measures distance to the root. Ranks are compared to each other in order to determine parent relationships and prevent loops. If the Rank of Node M is greater than the Rank of Node N, then M is farther from the root and N cannot make M the parent because there is a risk of creating a loop. Section 6.4-6.5; DAO and DAO-Ack message to inform a device that it is a parent. See also Thubert, para. 14-15, 19; FIB table entry where parent-child relationships are stored.)
the requested modification described (i) a revised parent status of the first node with response to the third node and (ii) a revised child status of the third node with respect to the first node (Section 3.7.1.1, pgs. 24-26, Fig. 3; B is the parent of C. B leaves and attempts to rejoin as the child of C, which is revising the parent status of both nodes.)
responsive to determining that the third node has the parent status with respect to the first node, transmitting to the third node a first response to the first neighbor-discovery multicast message, the first response including an error code, wherein the error code indicates that the requested modification is not available. (pgs. 24-25, Section 3.7.1; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented. Pgs. 70-71, Section 8.2.2.4; Movement entails changes to the DODAG parent set, and moving down may create the risk of a loop. pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up. It would have been obvious to one of ordinary skill prior to the effective filing to preemptively use an error code to prevent a loop from being generated. See also pgs. 44-45; DAO-ACK with a rejection status that the node is unwilling to act as a parent.)
But RFC 6550 does not explicitly teach receiving, from the third node, a first neighbor-discovery message, wherein the first neighbor-discovery message indicates a requested modification to the second neighbor relationship.
Thubert, however, does teach a non-root node storing information about each node in the RPL network having a direct communication path with the first node in a table, wherein the first node is capable of communicating with each node having the direction communication path with the first node without routing through another node; (para. 15, 24, 31; networks may be in storing mode or non-storing mode. In a storing mode devices other than the root device stores the routing table so that it can perform routing. Fig. 2; RIB shows what devices are directly connected and how to reach non-directly-connected devices. Para. 17-18; devices know their parents. See also RFC6550 pg. 77, Section 9. Further, Applicant admits that conventionally this data is stored in the root node, see Remarks, 11/24/2021 pgs. 11-12; But that renders obvious storing the information in other nodes because the art already conventionally stored some forwarding information in the root nodes, and simple combination for predictable results is obvious (see MPEP 2143(I)(A). In other words, it would have been obvious to store all the forwarding information in all of the nodes so that each node could determine if a loop was forming. See also Agarwal, paras. 33-34, 50, 56; devices aggregate and store DAO messages.) 
A first table entry in the table describes the first neighbor relationship, (The neighbor relationships were previously taught. para. 15, 24, 31; networks may be in storing mode or non-storing mode. In a storing mode devices other than the root device stores the routing table so that it can perform routing. Fig. 2; RIB shows what devices are directly connected and how to reach non-directly-connected devices. Para. 17-18; devices know their parents. See also RFC6550 pg. 77, Section 9.)
wherein the first node includes a processor that is configured to perform operations comprising: (Fig. 3, paras. 23-24; each node has a processor.)
receiving, from the third node having the parent status, a first neighbor-discovery message, (Fig. 1, paras. 17-18, 31-33; a node that joins a network selects who its parent will be, and outputs a DAO which specifies its corresponding parent. See also RFC 6550, pg. 16, Section 3.2; Nodes construct and maintain networks through DIO messages. Pg. 18, Section 3.2.8; Nodes listen for DIOs and use their information to create or maintain an existing network. Pgs. 30-31, Section 6; RPL control message includes DODAG information object. Pgs. 38-40, Section 6.3; DIO has rank in it. Pgs. 9, 50; DODAG information as a neighbor discovery message.)
wherein the first neighbor-discovery multicast message indicates a requested modification to the second neighbor relationship; (Multicast will be taught later. para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB. Thus, an unstable device may constantly try to reattach at different places in the network, see para. 20. See also RFC 6550, pgs. 67-68; calculation of a possible parent and Sections 6.4-6.5; DAO and DAO-Ack to determine parentage or rejection. Thubert discloses detecting a problem with reattachment, see paras. 35-41 and marking a device as unstable. Because RFC 6550 discloses that behaviors that cause instability are prevented, see pgs. 24-25, Section 3.7.1, and that devi; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented, it would have been obvious to one of ordinary skill prior to the effective filing date to require a request and permission to modify the relationship to prevent instabilities.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of RFC 6550 with the neighbor-discovery message that indicates a requested modification to the relationship in order to allow a system to preemptively determine that a loop might be formed to avoid it.
But modified RFC 6550 does not explicitly teach a second table entry in the table describes the second neighbor relationship.
Agarwal, however, does teach and a second table entry in the table describes the second neighbor relationship (Examiner asserts that the second table entry is obvious due to the first table entry as detailed in Thubert, above. However, since Agarwal anticipates, Examiner cites Agarwal, paras. 33-34; intermediate nodes that are capable of maintaining routing state may aggregate routes from DAO messages in both directions. Para. 50, 56; nodes have neighbor lists which highlight their parents and optionally any alternate parent nodes.)
A first neighbor-discovery multicast message (para. 29, 31; DAGs may allow for multiple parents. paras. 49-50; devices may discover by multicasting to a group of nodes)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the table with parents to allow a system to check for loops and other problems. (Agarwal, paras. 52-54)

With respect to Claim 8, modified RFC 6550 teaches the system of claim 7, and RFC 6550 also teaches the processor further configured for: responsive to determining a lost connection with the third node, transmitting a second neighbor-discovery message to the second node; receiving, from the second node, a second response to the second neighbor-discovery message, the second response including the error code; and (The relationship of the first node to the second is the same as the third to the first (i.e. they are both parents) thus the same logic applies. pgs. 24-25, Section 3.7.1; Once a node has joined the DODAG, certain behaviors that would cause instability are prevented. Pgs. 70-71, Section 8.2.2.4; Movement entails changes to the DODAG parent set, and moving down may create the risk of a loop. pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up. It would have been obvious to one of ordinary skill prior to the effective filing to preemptively use an error code to prevent a loop from being generated.)
And Thubert also teaches responsive to the second response including the error code, establishing a third neighbor relationship with respect to a fourth node included in the RPL network, wherein the third neighbor relationship indicates a child status of the first node and a parent status of the fourth node. (para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 10, modified RFC 6550 teaches the system of claim 8, and RFC 6550 also teaches the processor further configured for: transmitting, responsive to receiving the error code from the second node, a deregistration message to the second node, wherein the deregistration message indicates a revocation of the child status of the second node; (pg. 26, Section 3.7.2; to detach from the DODAG and repair the routing, a node may advertise an infinite rank to poison its routes before reattaching to the DODAG. Poisoning its routes is a deregistration of the child.)
And subsequent to sending the deregistration message, transmitting an additional neighbor-discovery message to the second node. (pg. 26; device may reattach after poisoning its routes. See also Thubert, para. 11, 14; devices may have an instability. para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB.)

With respect to Claim 12, modified RFC 6550 teaches the system of claim 7, and Thubert also teaches wherein the error code is a code indicating a status of a memory cache. (para. 33; a device storing a RIB receives a DAO message and updates the RIB with the received parent-child relationship. Para. 35; as devices reattach, they may attach to other parents and send out updated DAOs which causes an update to the RIB-FIB. Thus, the device could show that some other device could not attach to it because it would cause a problem in the forwarding path.)
The same motivation to combine as the parent claim applies here.

With respect to Claim 13, modified RFC 6550 teaches the system of claim 7, and RFC 6550 also teaches wherein the error code is a code indicating an absence of a network route. (pg. 101, 103-104, Section 11.2, 11.2.2.3; Forwarding error code to show that a loop exists because a message that would go Down ends up coming back Up.)

With respect to Claim 21, modified RFC 6550 teaches the system of Claim 7, and RFC 6550 also teaches wherein the first neighbor-discovery message indicates that the third node does not have a parent. (Section 6.4, pgs. 41, 55-58; DAO message may include a parent address field that includes the list of parents for a device. A parent address field is not necessary in a storing mode because the DAO message is sent directly to the parent. Thus the message indicates that a device has no parents when it is unicast to a single device.)


Claims 9 and 11 are rejected under 35 U.S.C. 103(a) as being unpatentable over RFC 6550 (Winter et al., “RFC 6550: RPL: IPv6 Routing Protocol for Low-Power and Lossy Networks,” Internet Engineering Task Force, 3/2012.)  in view of Thubert (US Pub. 2017/0207967), in view of Agarwal (US Pub. 2013/0191688) and further in view of RFC 4861 (Narten et al. “RFC 4861: Neighbor Discovery for IP version 6 (IPv6),” Internet Engineering Task Force, 9/2007.).
With respect to Claim 9, modified RFC 6550 teaches the system of claim 8, but does not explicitly teach a lifetime registration.
RFC 4861, however, does teach the processor further configured for: determining, responsive to receiving the error code from the second node, a lifetime registration counter associated with the second node; and during a time duration of the lifetime registration counter, transmitting no additional neighbor-discovery messages to the second node. (pgs. 19-21, Section 4.2 and pg. 53, Section 6.3.4; Routers can advertise their useful lifetimes as routers. When a router address is known and an advertisement is received, reset the invalidation timer to the lifetime value in the new advertisement. Consequently it would have been obvious to one of ordinary skill prior to the effective filing date to transmit no new messages to the node while the lifetime registration is valid because the node will still be considering itself to be part of that routing path.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the lifetime registration in order to keep routing order for a specified period of time without having to rebuild routing paths. Further, it would have been obvious because RFC 6550 explicitly suggests utilizing and compliance with RFC 4861, see RFC 6550, pgs. 9, 60.

With respect to Claim 11, modified RFC 6550 teaches the system of claim 8, but does not explicitly teach a timeout threshold.
RFC 4861, however, does teach wherein determining the lost connection includes: transmitting a third neighbor-discovery message to the third node; and (paras. 69-71; Node sends neighbor discovery messages to confirm that a node is reachable. See also Thubert, Fig. 1, paras. 17-18, 31-33; a node that joins a network selects who its parent will be, and outputs a DAO which specifies its corresponding parent.)
determining an expiration of a timeout threshold prior to receiving a third response to the third neighbor-discovery message. (pgs. 71-72; to determine if a node is unreachable, the node will send out probes until RetransTimer milliseconds after sending the maximum number of solicits, at which point it will determine the node is unreachable.)
It would have been obvious to one of ordinary skill prior to the effective filing date to combine the system of modified RFC 6550 with the timeout threshold in order to determine when the neighbor is unreachable. (RFC 4861, pgs. 68-69, Section 7.3; Neighbor Unreachability Detection) Further, it would have been obvious because RFC 6550 explicitly suggests utilizing and compliance with RFC 4861, see RFC 6550, pgs. 9, 68, 106, 109.


Remarks
Applicant argues at Remarks, pgs. 13-14 that RFC 6550 states that in storing mode, a node may store a downward routing table. Applicant argues that RFC 6550 teaching that storing the downward routing table means that it would not have been obvious to store an upward routing table.
Examiner disagrees with the logic that because a first reference anticipatorily performs in some manner that it renders all nonconforming uses nonobvious. The concept being relied upon here is a teaching away, and a teaching away requires express consideration and rejection, not silence. Regardless, the question is what is obvious over the combination, and Examiner cited Thubert Fig. 2 and paras. 17-18 for devices that know their parents. Nevertheless, Examiner now cites Agarwal to anticipate a table that stores the parents of a device to compact prosecution.
Applicant further argues at Remarks, pg. 14 that RFC 6550 does not teach a unicast DAO message that is not retransmitted. Applicant cites RFC 6550, Section 9.5 that in storing mode “[b]ecause DAOs flow Upward, receiving a unicast DAO can trigger sending a unicast DAO to a DAO parent.”
Examiner now cites Agarwal which teaches a DAG whose objective function allows for multiple parents. The ability to have multiple parents suggests a multicast message to them. Applicant’s quote that receiving a DAO can trigger a unicast DAO to the parent does not mean that the original message is retransmitted. It is a statement that devices may want to propagate their topology to parent storing devices. Section 9.8 explains that DAOs advertise to which destination addresses a node has routes. If a new device attaches, a storing mode node would have to process that message to update its routing table, and then it would have to send a message indicating its new routing table. The first message is a message that, e.g., Device C selects Devices B and D as parents. The second message is a message sent from Device B to other devices that Device B can reach Device C. It is true that the second message is triggered by the first, but it is not the same message being transmitted.
Applicant further argues that “the content of a DAO message does not include a requested modification describing (i) a revised parent status of the first node with respect to the third node and (ii) a revised child status of the third node with respect to the first node. (Remarks, pgs. 14-15)
Examiner disagrees. Section 3.7.1.1 is one example of a node telling another node that it is now a child. Node B was the parent of Node C, but it reattaches as a child of C. That is a statement that (1) “first node” C is now a parent of “third node” B and (2) “third node” C is now a child of “first node” B. While DAOs are not explicitly stated as requests, the system does allow for a DAO-ACK which allows for a rejection or parental status, which makes the DAO a request. (See 6.4.1; K Flag and 6.5.1; Status 127-255: Rejection of parental status) Applicant argues that the Greedy Nodes example of 3.7.1.1 is not applicable because parent node A remains the parent of nodes B and C and the RFC does not describe the requested modification. But 3.7.1.1 says that B and C continually attempt to become children of each other when the other one is telling them they are a parent, and Section 6.4/6.5 explain the means by which that is done – a DAO and a DAO-ACK message.
Applicant argues at Remarks, pg. 15-16 that RFC 6550 does not determine relationship status from a table. This is an improper piecemealing as Examiner cited Thubert and now also cited Agarwal.
Applicant argues at Remarks, pg. 16 that while RFC 6550 discloses a status of rejection, that it does not describe an error code. Examiner believes that Applicant argues an unclaimed feature. The 127-255 status values are all rejections, which is an error code. The fact that a particular code is not defined in the RFC is not relevant because the only requirement of the claim is that “the error code indicates that the requested modification is not available.” A rejection is a indication that the modification is not available. Applicant does not further define an error code, so any further detail is simply an appeal to unclaimed subject matter. Further, to the extent that Applicant attaches some sort of descriptive meaning other than functionality to the term, that description would be nonfunctional descriptive material not entitled to weight. In other words, Applicant is free to define an error code, but so long as the error code performs the function of rejecting the relationship modification, it is either anticipated by or at a minimum obvious over the rejection status. The error code would have to trigger other functionality to be patentably distinguishable.
Applicant then discusses Thubert and closes with an argument that Examiner previously argued “sending multiple unicast messages” while the claims claim a multicast message. Examiner now cites a multicast message.
Examiner seeks to clarify the record because this claimset is at a very particular granularity. Examiner asserts that the art has a root node which knows the topology of the system. Applicant does not appear to dispute this. Examiner asserts that in a storing mode style of device, intermediate devices also know the portion of the topology underneath them. Applicant does not dispute this either. Examiner thinks it was pretty obvious that for the system to function that devices would have to know their parents, but nonetheless has now cited to Agarwal which teaches that devices know their parents. Thus the prior art teaches that a device can know the whole topology, a device can know part of the topology including their children, or a device can know its neighbors including parents. It is simply a design choice based upon the devices being used and the scale of the system how much topology data is stored by each node.
It is also well established that loops are bad. RFC 6550 warns against loops, Thubert seeks to fix instabilities caused by devices that continually reconnect (and therefore mess with the known topology), and Agarwal warns against and seeks to detect loops.
Given that the art had the ability to store as much topology data as it wanted, and given that the art knew loops were bad, the question is what is to be done about it? Applicant acknowledges that RFC 6550 could detect loops through data packets once the loops had been formed. But Applicant distinguishes the instant invention because it can detect loops as they are forming. However, it is clear that RFC 6550 could reject a relationship modification request (Sections 6.4-6.5) and it is (at least for now) undisputed that devices could store information on their parents and children and as far out on the topology as a device had memory for. Examiner is hard pressed to find a more obvious solution – One could avoid loops forming at the time of the relationship request by simply storing and checking a topology database before accepting the request. Obviously, the ability to avoid a loop is dependent upon how much topological data is stored on a given device, but Applicant’s claim embraces a device not limited by storage.
All of the above arguments by Applicant are piecemeal arguments inasmuch as they discuss distinctions between the claims and use cases or examples of the RFC RPL definition document. But that document (and also see Agarwal) largely focused on the fact that some devices are constrained, and not what would be achievable with the comparatively large memory for a comparatively small network that the outer bounds of the claims embrace. Agarwal improves by feeding the topology of the entire system to a single device and using that one device to check for loops. Applicant claims the same thing, simply performing that check locally and doing it prior to acceptance.
“One of the ways in which a patent’s subject matter can be proved obvious is by noting that there existed at the time of invention a known problem for which there was an obvious solution encompassed by the patent’s claims.” – KSR v Teleflex. The prior art recognized the problem (loops), the mechanism for detecting the problem (topological information), and even used the particular solution claimed (rejection at the time of request), though perhaps not in the same context. But one of skill would have recognized that an obvious solution to identify loops immediately would have been to simply include topological information in each device, and would have recognized that utilizing the rejection status would have prevented a loop at the moment of its inception.
Examiner maintains the obviousness rejection. All claims are rejected.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P CELANI whose telephone number is (571)272-1205.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivek Srivastava can be reached on 571-272-7304.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NICHOLAS P CELANI/Examiner, Art Unit 2449